Citation Nr: 0945039	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1947 to July 1951.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2008 the 
case was remanded for additional development.    

In August 2009, the Board received an additional statement 
from the Veteran without a waiver of initial RO 
consideration.  On review of the statement the Board finds 
that it is cumulative argument, and therefore does not 
require return to the RO (via remand) for their initial 
consideration. 38 C.F.R. § 20.1304 (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss (SNHL) was not manifested 
in the Veteran's first postservice year; and it is not shown 
that the Veteran's hearing loss in either ear is related to 
injury or disease in service. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  An August 2004 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  While he was not advised of 
effective date and rating criteria, he is not prejudiced by 
lack of such notice as effective date and rating criteria 
have no significance unless the claim is allowed and the 
decision below does not do so.  See Dingess/Hartman, 19 Vet. 
App. at 484-86.  He has had ample opportunity to 
respond/supplement the record and has not alleged that notice 
in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  The Board 
has also considered whether another VA medical opinion is 
necessary.  Governing regulation provides that an examination 
or opinion is necessary if the evidence of record: (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim. See 38 C.F.R. 
§ 3.159(c)(4). With respect to the factor C listed, the Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and the Veteran's service. McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  

Here, there is no corroborating evidence of an event, injury, 
or disease in service to which the Veteran's hearing loss 
could be related; specifically, there is nothing in the 
record indicating he was a member of a service rifle team (as 
he alleges), and thus had an inordinate amount of noise 
exposure in service.  (While he served in an artillery unit, 
hazardous noise exposure is not generally associated with his 
mess boy military specialty, and Quartermaster Corps and cook 
training.)  Because any of the Veteran's further service 
personnel records are unavailable, the RO (pursuant to the 
Board's remand) sought from the Veteran additional 
information which would allow the RO to seek corroboration of 
his allegation that he was a rifle team member.  He did not 
reply to the RO (and the statement received directly at the 
Board does not provide any information that would enable 
corroboration of the rifle team allegation).  Consequently, 
the Board finds that factor C in the paragraph above is not 
met.  Accordingly, an examination is not warranted.

The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.



B. Legal Criteria, Factual Background, and Analysis 

A certification from the National Personnel Records Center 
(NPRC), reflects that the Veteran's service personnel records 
were apparently destroyed by a fire at the facility storing 
such records; therefore, VA has a heightened duty to assist 
him in developing his claim.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  Additionally, VA has a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For certain chronic diseases (including organic diseases of 
the nervous system - to include sensorineural hearing loss 
(SNHL)), service connection may be established on a 
presumptive basis if they are manifested to a compensable 
degree in a specified period of time postservice (one year 
for organic diseases of the nervous system). 38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran's DD Form-214 documents that he served in an 
artillery unit in the U.S. Army.  His military occupational 
specialty is listed as 3060; the related civilian occupation 
is "mess boy."  He had Quartermaster Corp training, and 
attended cook school.    

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to hearing loss.  On July 
1947 enlistment examination and July 1951 separation 
examination, the Veteran's ears were normal on clinical 
evaluation; whispered voice hearing was 15/15, bilaterally.  

On July 2004 VA audiological consultation the diagnosis was 
"mild to severe mid to [high frequency sensorineural hearing 
loss]," right ear and "moderately severe to profound mixed 
hearing loss," left ear.  The audiologist opined that the 
Veteran's hearing loss is "as likely as not initiated by 
pre-military recreational noise exposure, exacerbated by 
military noise, and furthered by post-service occupational 
and recreational noise."  It was 	noted that the Veteran's 
worst listening situation was in crowds.  The audiologist 
also noted that the Veteran had hunted since childhood, was 
exposed to military artillery and rifle fire with no ear 
protection in service, and was exposed to warehouse noise 
postservice.    

The Veteran alleges he has hearing loss as a result of noise 
exposure from artillery practice and participation on an Army 
rifle team.  In June 2008 the case was remanded for 
additional development, at which time the Veteran was asked 
to provide more detailed information to allow for 
corroboration of his participation on an Army rifle team.  
The Veteran has not provided any corroborating evidence or 
information of sufficient detail to allow for corroboration.  

In August 2009, after multiple attempts to locate the 
Veteran's service personnel records, the NPRC advised that 
such records were destroyed in a fire and could not be 
reconstructed.  In light of the exhaustive development that 
has been conducted already (See August 2009 Unavailability of 
Records Memorandum) the Board finds that any further attempts 
at development for this information would be fruitless.

The Veteran's STRs (including his service separation 
examination report) do not show a hearing loss disability.  
Furthermore, there is no evidence that SNHL was manifested in 
the first year following the Veteran's discharge from active 
duty.  Consequently, service connection for a hearing loss 
disability of either ear on the basis that such disability 
became manifest in service and persisted, or on a presumptive 
basis (for SNHL as an organic disease of the nervous system 
under 38 U.S.C.A. § 1112) is not warranted.

Consequently, what is necessary to establish service 
connection for the Veteran's bilateral hearing loss is 
competent probative evidence that such is related to disease, 
injury, or event in service.  In this regard the Board notes 
the opinion of a VA audiologist to the effect that the 
Veteran's sensorineural hearing loss was initiated by 
preservice recreational noise exposure and was exacerbated by 
military noise.  This opinion does not account for the 
absence of hearing complaints during service and normal 
hearing found on service separation examination.  
Furthermore, it is based on the Veteran's reported history of 
rifle team and artillery service; this history is inaccurate, 
as there is no corroboration of the Veteran being on a rifle 
team (and his service in an artillery unit was as a mess 
boy).  A medical opinion based solely upon an unsubstantiated 
history as related by a veteran is not probative medical 
evidence.  LeShore v. Brown, 8 Vet. App. 405 (1995).  
Consequently, the Board finds the July 2004 opinion not 
probative in the matter of a nexus between the Veteran's 
hearing loss and his service.  

The Veteran is competent to provide lay evidence as to his 
observation of his hearing loss.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, his allegation that he had 
the onset of hearing loss in service (more than 55 years ago) 
and has had it ever since (without complaining) is 
contradicted by his service separation examination report, 
when his whispered voice hearing (i.e., what he was capable 
of observing) was found to be normal.  The Board notes that 
contemporaneous recorded clinical data, by their very nature, 
are more reliable and have greater probative value than 
recollections of remote (here more than 55 years) events.  
Significantly, the earliest clinical notation of hearing loss 
in the record is one noting he has worn hearing aids since 
1994 (more than 43 years after service).  Accordingly, the 
Board finds the Veteran's accounts that he has had a hearing 
loss disability ever since his discharge from service self-
serving and not credible.  Notably, a lengthy time interval 
between service and the initial postservice clinical notation 
of complaints or symptoms associated with a disability for 
which service connection is sought is of itself a factor for 
consideration against a finding that such disability is 
related to service.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000) (in a claim alleging that a disability 
was aggravated by service). 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for bilateral hearing loss.  Therefore, 
the benefit of the doubt rule does not apply; the claim must 
be denied. 



ORDER

Service connection for bilateral hearing loss is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


